 10DECISIONS OF NATIONALLABOR RELATIONS BOARDTexas Electric Coop,Inc.- Treating DivisionandTeamsters,Chauffeurs,Warehousemen&AlliedWorkers&Helpers,LocalNo.920.Case23-CA-4045May 22, 1972DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn January 31, 1972, Trial Examiner AlvinLieberman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions' and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the Respondent, Texas Electric Coop, Inc.-TreatingDivision,Jasper,Texas,itsofficers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's recommendedOrder.iIn concluding that Respondent violated Section 8(a)(1) of the Act byits conduct with respect to the employee petition repudiating the Union, wedo not rely,as does the Trial Examiner,on the fact that in some casesemployees were solicited during working time and other employees signedthe petition in a supervisor'sofficeExcept in one instance where asupervisor may have overheard a solicitation, the circumstances do notwarrant a finding that Respondent knew that this was being doneTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEALVINLIEBERMAN,TrialExaminer: The trial in thisproceeding,with all parties represented, was held beforeme in Jasper, Texas, on October 27 and 28, 1971, upon theGeneral Counsel's complaint'and Respondent's answer.2In general the issues litigated were whether Respondentviolated Section 8(a)(1) and(5)of the National LaborRelationsAct, as amended(theAct).Particularly, theprincipal questions for decision are as follows:1.Did Respondent violate Section 8(a)(1) of the Act bycausing its employees to repudiate Teamsters, Chauffeurs,Warehousemen & Allied Workers & Helpers, Local No.920 (hereinafter, the Union)?2.Did Respondent violate Section 8(a)(1) or(5) of theAct in any of the following respects:(a) Bargaining directly with its employees;(b)Withdrawing recognition from the Union;(c)Unilaterally granting a wage increase to its employ-ees? Upon the entire record,3 upon my observation of thewitnesses and their demeanor while testifying, and uponcareful consideration of the arguments made and the briefssubmitted,4 I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent, a Texas corporation, is engaged at Jasper,Texas, in treating wooden poles with creosote. During theiThe complaintwas issued pursuant to a chargefiled on July 21, 1971,by Teamsters, Chauffeurs,Warehousemen & Allied Workers &Helpers,Local No 9202During the trial the pleadings were amended in several respects andsome allegations of the complaintwere dismissed.Respecting the former,the complaintwas amendedby substitutingthe name"Whinery" for"Windrey" in par 6 and by adding "Joe Anthony-Shipping Clerk" to thelistof names and designations appearingtherein, bysubstituting thefollowing for what appears after the word "selected" inpar 10 "Local 988of the Teamsters, Chauffeurs, Warehousemen & Allied Workers &Helpersas their representativefor the purpose of collective bargaining withRespondent, and on or about September2, 1969, said Clifford WPotter,Regional Director,certifiedsaid Local 988as the exclusive bargainingrepresentativeof the employeesin said unit,and on January 29, 1970, saidCliffordW Potter,Regional Director,Region Twenty-three, amended thecertification changing the local designation from Local 988to Local 920 asthe exclusivecollectivebargaining representative",by substituting thefollowing two paragraphs for par I II1(a)At all timesfrom September2, 1969, through January 29,1970, Local 988of the Teamsters, Chauffeurs,Warehousemen& AlliedWorkers& Helpers was the representativefor the purposeof collectivebargainingof the employeesin the unitdescribed above in Paragraph9,and, by virtue of Section 9(a) of the Act, wasthe exclusiverepresentative of allthe employees in said unit for the purposes ofcollectivebargainingwith respectto rates ofpay,wages, hours ofemployment during such period11(b) At alltimes sinceJanuary 29,1970, and continuing to date,Local 920 ofthe Teamsters,Chauffeurs,Warehousemen& AlliedWorkers &Helpers has been the representativefor the purposes ofcollective bargainingof the employeesin the unit described above inParagraph 9, and, by virtue of Section 9(a) of theAct, has been, and isnow, the exclusive representativeof all the employeesin said unit forthe purposes of collective bargaining with respect to rates of pay,wages, hours of employment and otherterms and conditions ofemployment.and by substituting for the lastmentioneddate in par12 the date"August5, 1971 " The answerwas amended to admit all the foregoing amendmentsto the complaint,except parI1(b)At theconclusion of the GeneralCounsel's case-in-chief, pars7 and 8(a) of the complaint were dismissedand the words "management representative Joe Johnson"were strickenfrom par 8(b)On briefthe General Counsel urges that the portions of thecomplaint thusdismissed and stricken be reinstated However, I am notpersuaded by the General Counsel's argumentthat his position in thisregard is well taken3 Issued simultaneously herewith isa separateorder correcting obviousinadvertenterrors in thestenographic transcript of this proceeding4Although allthe argumentsof the partiesand the authoritiescited bythem, whether appearingin their briefsor made orallyat the trial, may notbe discussedin thisDecision,each has beencarefullyweighed andconsidered.197 NLRB No. 5 TEXAS ELECTRIC COOP, INC11year ending on or about September 9, 1971, Respondentpurchased and received goods and materials valued atmore than $50,000 from suppliers located outside the Stateof Texas.Accordingly,I find that Respondent is engagedin commerce within the meaning of the Act and that theassertion of jurisdiction over this matterby theNationalLaborRelations Board(the Board)iswarranted.TexasElectricCooperatives,Inc., etc.,160 NLRB 440,441-442,enfd. in this respect 398 F.2d 722 (C.A. 5)repudiating the Union justified its withdrawal of recogni-tion from the Union; and that it was under no obligationtodealwith the Union concerning the wage increasebecause it was granted after the Union had lost itsrepresentative status.6IV.PRELIMINARY FINDINGS AND CONCLUSIONS?II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection2(5) of the Act.III.INTRODUCTIONBriefly,thiscaseconcerns itselfwithRespondent'swithdrawal of recognition from the Union which had beencertified as the bargaining representative of its employeesand related events. These include a speech by Respon-dent's manager at a meeting of employees convened at hisdirection, a petition repudiating the Union signed by amajority of the Respondent's employees, and the institu-tion by Respondent of a general wage increase.The General Counsel contends5 that the speech made byRespondent'smanagerconstituted individual bargainingwith its employees, notwithstanding that the Union wastheirbargaining representative; thatRespondent wasinvolved with the petition to an impermissible extent; thatRespondent improperly withdrewrecognitionfrom theUnion; that the wageincreasewas effectuated unilaterallyat a time when the Unionwas the bargaining representa-tive of Respondent's employees; and that byits foregoingconduct Respondent violated Section 8(a)(1) and (5) of theAct. Taking issue with each point raised by the GeneralCounsel,Respondentargues in exculpationthat itsmanager'sspeech was privileged by Section 8(c) and didnot amount to individual bargaining with its employees;that its involvement with the petition was not so deep as tobe an unfair labor practice; that its employees' petition5The Union submitted no brief Its lawyer stated during the trial that its"position is substantially the same as that [of] the General Counsel "6 Set forth below are the provisions of the sectionsof the Actto whichreference has been made in the textSec8(a) It shall be an unfair labor practice for an employer-(I) to interfere with, restrain,or coerce employees in theexercise of the rights guaranteed in section 7(5) to refuse to bargain collectively with the representativesof his employees,subject to the provisions of section 9(a)(c)The expressing of any views, argument,or opinion, or thedissemination thereof, whether in written,printed, graphic,or visualform, shall not constitute or be evidence of an unfair labor practiceunder any of the provisions of this Act,if such expression contains nothreat of reprisal or force or promise of benefitInsofar as pertinent,Secs 7 and 9(a) are as followsSec7Employees shall have the right to self-organization, toform, join, or assist labor organizations,to bargain collectively throughrepresentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid orA.The Union's CertificationOn September2, 1969,the Union was certified8 as theexclusive collective-bargaining representative of Respon-dent's employees in a unit described in the complaint asconsistingof "All productionand maintenance employeesemployed by [Respondent]at its Jasper,Texas, facility,exclusive of truckdnvers,truckdriver helpers, office clen-cals,watchmen,guards, and supervisors as defined in theAct." Atallmaterial times since the Union's certification,therewere between 28 and 34 employees in the unit.B.The Poll Conducted by RespondentOn March 25, 1971,9 Respondent conducted a secret pollamong its employees to determine whether they stilldesired to be represented by the Union.i° Thirty-twoemployees participatedin the election.The tally of theballots showed that 20 employees voted in favor of, and 12voted against, having the Union continue to act as theirbargaining agent.C.The Union MeetingAs will be set forth more fully below, Respondent andthe Union were parties to a collective agreement which wasdue to expire on May 10, 1971. In preparation fornegotiating with Respondent for a new contract, A. O.Joynor, the Union's business agent, met with Respondent'semployees on March 31.protection, and shall also have the right to refrain from any or all ofsuch activitiesSec9(a) Representatives designated or selected for the purposesof collectivebargainingby the majorityof the employees in a unitappropriatefor such purposes,shall be the exclusive representatives ofall the employeesin such unit for the purposes of collective bargainingin respect to rates ofpay, wages, hours of employment,or otherconditions of employment7The purposeof these findingsis to furnisha frame of reference withinwhich to considerthe facts relating to Respondent's alleged unfair laborpractices and the conclusionsto which theymay give rise To the extent thatthe contentionsof the parties relate specificallyto the findings made herethey will betreated here, although they,as well as the findings,may againbe considered in other contexts8Actually, asister local of the Union, Local 988, was the recipient of thecertificateon September2,1969However, onJanuary 29, 1970, thecertificatewas amended by substituting the Unionfor Local988 as thecertified bargaining representative of the employeesconcerned.9All dates hereinafter mentioned without statinga year fall within 1971ioThe complaint does not allege, nor does the General Counsel contend,thatRespondent'spolling of its employees constituted an unfair laborpractice 12DECISIONS OF NATIONALLABOR RELATIONS BOARDInsofar as wages were concerned, the employees suggest-ed, as was related by Winton Morgan, the Union's stewardinRespondent's employ, that Joynor "ask for [an increaseof] 75 [cents] an hour and not to come . . . lower than 50[cents]." 11 It was also determined that Joynor should pressfor a union dues checkoff provision in the new contract.i2D.TheBargaining Between Respondent and theUnionOn May 10, 1970, Respondent and the Union enteredinto a collective agreement which, as already noted, was toexpire a year later. Article XXII of that contract set forththe wages to be paid to Respondent's employees. ArticleXXVI provided that within a specified period before thecontract's termination either party could give the otherwritten notice that it desired to renegotiate the agreement.Within the time prescribed, as A. 0 Joynor, the Union'sbusiness agent, testified, the Union notified Respondentthat it "wished to open the contract for negotiation."Attached to this notice was a list of "Proposed Changes" 13including a request for a "check-off" provision. TheUnion's proposal further stated that article XXII, whichrelated to wages, was "open for discussion."Respondent and the Union met to begin bargaining outthe terms of a new contract on June 2, 1971. Respondentwas represented by Jerry Holleman, J. S. Harper, and PaulNoel, respectively Respondent's labor relations consultant,divisionmanager, and plant superintendent. Joynor,unaccompanied by any employee, was the Union'srepresentative.The Union's proposed changes served as the basis fordiscussion.When the matter of wages was reached Joynordid not follow the employees' suggestion 'o try to obtain a75-cent-an-hour-increase and not to accept less than 50cents. Instead, Joynor offered "to settle for [a wageincrease of] 8 percent" provided Respondent "would givehim checkoff." Following a caucus, Respondent's repre-sentatives informed Joynor that, because his wage offerwas tied to Respondent's consent to checkoff, the "pack-age" would have to be submitted to Respondent's board ofdirectors for approval.On June 18, Holleman, Respondent's labor relationsconsultant, sent Joynor, the Union's business agent, aletter 14towhichwas attached a "Memorandum ofAgreement" containing a schedule of wage rates. Referringto the negotiations of June 2, Holleman reported that11Joynor gave a somewhat different version of what transpired at thismeeting respectingwagesHe testified that, although a 75-cent-an-hourincrease wasdiscussed, the employees "agreed that 50 [cents] would be thewage offer "i2The agreement then in effect did not require Respondent to deductunion dues from the wages of its employees11GC Exh 314G C Exh 4i5Resp Exh I16As will appear below there never was "another meeting" betweenRespondent and the Union17My findings concerning the wage discussions at the June 2 meeting arebased upon, and the quotations appearing in the text are taken from,Respondent's board of directors was opposed to theUnion's checkoff proposal. Further, in connection with thebargaining, Holleman wrote. "The Union proposed an 8[percent] wage increase Our proposal, as contained in theattached Memorandum Agreement, provides for increasesgreater than 8 [percent]. . . . We urge you to concur."On June 22, the day following his receipt of the foregoingletter, Joynor sent Holleman his answer.15 In material partJoynor stated in his letter to Holleman that he had "gonethrough [Respondent's contract proposal] in its entiretyand [felt] that in some areas . . . we have some differencesthat should be discussed. Therefore, I am asking foranother meeting 16 .. . for the purpose of trying to desolve[sic] these issues." 17V. THE ALLEGED UNFAIR LABOR PRACTICESA.Facts Concerning Respondent's AllegedViolationsof Section8(a)(1) and(5) of the Act1.Harper's speechOn June 21, 1971, the day before Joynor, the Union'sbusiness agent, replied to Holleman's letter of June 18,Harper,Respondent's manager, addressed an employeemeeting convened pursuant to his direction. Harper toldthe assembled employees that the purpose of his speechwas not to bargain with them, but to inform them of whathad occurred at the June 2 negotiating session. He wasdoing this, he stated, because no employee had beenpresent and for this reason it was "possible [that] they hadnot been informed as to what had transpired at thismeeting."Harper went on to say that the Union had asked "for an8 percent wage increase with check-off"; that Respondent,forseveralreasons,was opposed to checkoff; thatRespondent "felt like the employees were entitled to amore substantial increase than an 8 percent increase"; thatto this end Respondent "had made a counterproposal tothe Union offering a better increase than 8 percent"; andthat Respondent's counterproposal was thus more advan-tageous to the employees than the Union's proposal.Finally, Harper told the employees to urge and "encouragetestimony given by Harper and Noel, respectively Respondent's managerand superintendent,whose demeanor on the witness stand impressed mefavorably In this respect I do not credit Joynor's testimony that the "matterof [a ] wage increase was never mentioned at the June 2nd meeting"If thiswere the fact,it seems to me that Joynor in some positive way would havehastened to deny the 8-percent wage proposal attributed to the Union inHolleman's letter of June 18 If for no other reason,an emphatic denial byJoynor would appear to have been dictated by the employees'suggestionthat he "ask for [an increase of) 75 [cents]an hour and not to come . .lower than 50 [cents ] " However, not only did Joynor permit Holleman's 8-percent statement to go unchallenged in his answer,but, as also appears, henever informed Holleman or Respondent in any other manner that theUnion had not suggested such a wage increase TEXAS ELECTRIC COOP, INC13Mr. Joynor, as their representative, to accept [Respon-dent's] proposal." 182.The petitionUpon the conclusion of Harper's speech the employees,including Travis Kellum and John Jones who worked inRespondent's maintenance shop, returned to their workstations.Kellum and Jones were confused by what Harperhad said concerning the wage proposals made by Respon-dent and the Union. They sought clarification from Noel,Respondent's superintendent, but without success.During their conversation with Noel concerning Har-per's speechKellum requested a wage increase. Noelrefused, telling Kellum, as the latter related, that to givehim or any other employee a raise "would be going againstthe [union] contract." Kellum then asked Noel, as Kellumfurther testified, "how could we get [the Union ] out of theway." Noel replied that he didn't know, but would findout.Noel passed Kellum's question to Harper, Respondent'smanager. Harper in turn, spoke to Holleman, Respon-dent's labor relations consultantHolleman informedHarper, as Harper recounted, that "a simple petitionsaying [that the employees] did not wish to be representedby the Union" would suffice. Holleman cautioned Harper,as Harper further related, that to be effective the "petitionmust be circulated on [the employee's] own time . . . thatthere must be no promises or threats . . . connected with it... that no employee circulating the petition [should] begranted any special privileges [and that] supervisors werenot to have anything to do with . . . the petition." Noelrelayed this information to Kellum and Jones and, as Noeltestified, told them in addition that there would have to bea "majority of signatures on the petition before it would bevalid enough to remove the Union."Not only did Noel instruct Kellum and Jones as to themanner in which the petition should be circulated and howmany signatures would be necessary to make it "validenough to remove the Union," but he also told Kellumwhat words to use in preparing petition. Thus, as Kellumstated,Noel told him to "put in the petition ... somethinglikewe do not wish for the Union to represent us anymore."Kellum then prepared the petition 19 on paper he foundin the maintenance shop. At its head, in his own hand, hewrote: "We do not want the Union to represent us in acontract with Texas Electric Cooperative." 20All of the foregoing occurred on June 21, 1971, the dayof, but after, Harper's speech. During the next 2 days thepetition was circulated among Respondent's employees byKellum, Jones, and Raymond Fountain, also an employee.Some employees signed, or were asked to sign, thepetition during their working time; one was asked to sign18My findings concerning Harper's speech are based on testimony givenbyHarper and Noel, Respondent's superintendentThe quotationsappearing in the text are taken from Noel's account of the speech19Resp Exh 320The similarity between the wording of the petition and Noel'ssuggestion as to its text is apparent21Preston Smith, Woodrow Rollins, and 0 K Wysmger22My findings concerning Kellum's solicitation of Morgan's signatureare based on testimony given by Morgan Kellum's testimony was not to thein the presence of a supervisor; and some signed thepetition in a supervisor's office. Thus, Morgan, the Union'ssteward in Respondent's employ, and three other employ-ees21were asked to sign while they were working. InMorgan's case the request was made by Kellum in thepresence of Marvin Whinery, Morgan's supervisor. Al-thoughWhinery witnessed the transaction, he made noobjection to Kellum's soliciting a signature to the petitionfrom an employee who was actually on duty.22 Finally, inthis regard, several employees were asked by Fountain, thepetition's third circulator, to come to the office of JoeJohnson, a supervisor, wheretheywere presented with, andasked to sign, the petition which was on Johnson's desk.23On June 23, after a substantial number of employees hadsigned the petition, Kellum and Jones brought it to Noel,Respondent's superintendent.Noel asked Kellum andJones, as Noel testified, if they "had given every employeein the plant an opportunity to voice their opinion in regardto the withdrawal of the employees from the Union."Upon being told by Kellum and Jones that they had notdone so Noel directed them to "contact these that they hadnot contacted and give them an opportunity to sign or notto sign."Later that day, after 23 employees, more than amajority,24 had signed the petition Kellum and Jonesreturned to Noel and gave it to him.3.The withdrawalof recognitionfrom the UnionAs has already been noted, on June 22, 1971, Joynor, theUnion's business agent, wrote to Holleman, Respondent'slabor relations consultant, asking for another bargainingmeeting. On June 25, after Respondent had been presentedwith the petition (hereinafter sometimes called the decerti-fication petition) signed by a majority of its employees,Holleman sent Joynor his reply. In his letter25 Hollemanwrote:On June 24, a petition was presented to Jess Harper[Respondent'smanager]whichstates ineffect that theydo not wish to be represented by the . . . Union anymore. The petition is signed by 23 out of the 30 .. .employees [in the unit].Under the circumstances, we feel we must suspend anyfurther negotiations regarding the . . . Unit. . . . Wefeelwe are compelled by law to, no longer, recognize[theUnion] as the Bargaining Agent for the employeesin the . . . Unit.On the same day Holleman's letter to Joynor was read toRespondent's employees by their supervisors. Respondentnever thereafter bargainedwith the Union, althoughthe Union on several occasions requested it to do so.contraryHe stated that he did not remember whether Whinery was presentwhen he asked Morgan to sign the petition23Among the employees who signed the petition in Johnson's officewere 0 K Wysinger, Wilma Little, and J L Seastrunk The names of theother employees who did so do not appear in the record24 It will be remembered, in this connection, that there were between 28and 34 employees in the unit25G C Exh 6 14DECISIONS OF NATIONAL LABOR RELATIONS BOARD4The wage increaseWithout further consultation with the Union,Respon-dent, on June27, 1971,placed into effect a general wageincrease in accordance with the schedule contained in thecounterproposal it submitted to the Union on June 18.B.Contentions and Concluding Findings ConcerningRespondent's Alleged Unfair Labor PracticesThe complaint alleges that Respondent violated Section8(a)(1) and (5) of the Act by negotiating directly with itsemployees; by inducing its employees to repudiate theUnion; by withdrawing recognition from, and refusing tobargain further with, the Union; and by instituting a wageincrease unilaterally. The foregoing alleged violations oftheAct will be considered in the order stated.1.Respondent's direct bargaining with itsemployeesTo support the complaint's direct bargaining allegationtheGeneralCounsel relies on the speech made toRespondent's employees on June 21, 1971, by Harper,Respondent's manager. In opposition Respondent claimsthatwhen Harper spoke to the employees he was notbargaining with them, nor was he bypassing the Union.Instead,Respondent asserts,Harperwas giving theemployees information concerning the status of thebargaining between Respondent and the Union as was hisprivilege under Section 8(c) of the Act."Good-faith bargaining .. . requires at a minimumrecognition [by the employer] that the statutory representa-tive is the one with whom it must deal in conductingbargaining negotiations, and that it can no longer bargaindirectly or indirectly with the employees. It is inconsistentwith this obligation for an employer . . . to seek topersuade the employees to exert pressure on the represent-ative to submit to the will of the employer, and to createthe impression that the employer rather than the union isthe true protector of the employees' interests. As the TrialExaminer phrased it, `the employer's statutory obligation isto deal with the employees through the union, and not withtheunion through the employees.' "GeneralElectricCompany,150NLRB 192, 194-195, enfd. 418 F.2d 736(C.A. 2).As I see it, the speech by Harper, Respondent's manager,fellwithin the pattern of conduct condemned by the BoardinGeneral Electric.By telling the employees that they wereentitledto"amore substantial increase" than thatsuggested by the Union and that Respondent had made acounterproposal to the Union more advantageous to themthan the Union's proposal because it provided for a "better[wage] increase," Harper was creating "the impression that[Respondent] rather than the [Union was] the trueprotector of the employees' interests." Further, in thisregard, by urging the employees to prevail upon Joynor,the Union's business agent, to accept its counterproposalmaking no provision for checkoff, to obtain which Joynorwas obviously willing to forego the larger increase theemployees had suggested that he seek, Harper was dealing"with the [Union] through the employees" instead ofdealing "with the employees through the [Union]" as wasRespondent's statutory obligation.I find, therefore, notwithstanding Harper's statement at,the outset of his address that he was not bargaining with "Respondent's employees, that through the medium ofHarper's speech Respondent bypassed the Union andnegotiated directlywith its employees in violation ofSection 8(a)(5) of the Act. In this connection, as the Boarddid inGeneral Electric, supra,at281,I,also,rejectRespondent's argument based on Section 8(c).Procter & Gamble Manufacturing Company,160 NLRB334, 340, cited by Respondent in support of its position,does not dictate a contrary result. There the Board heldthat Section 8(a)(5) of the Act does not,per se,preclude anemployer from informing its employees in "noncoerciveterms . . . of the status of negotiations, or of proposalspreviously made to the Union."In the circumstances of this case whether the informationgiven by Respondent to its employees concerning the wageproposal it had made to the Union was couched in"noncoercive terms" is not material. What is important isthat it was placed in a context of offering the employees abenefit described as being more advantageous to themthan that sought by the Union. By emphasizing thatRespondent, not the Union, was the source of this benefitRespondentwas undermining the Union. This wascoercive upon the employees in the exercise of their right,guaranteed in Section 7 of the Act, "to bargain collectivelythrough representatives of their own choosing." Cf.N. L. R. B. v. Exchange Parts Co.,375 U.S. 405, 409.2.Respondent's inducement of the Union'srepudiationContending that it was insufficiently involved with thedecertification petition to be charged with responsibilityfor it,Respondent denies liability for its employees'defection from the Union. Putting aside for the momentRespondent's involvement with the petition, its liability forits employees' repudiation of the Union can be assessed ona broader ground."[I ]n the field of labor management relations law no lessthan in other areas of jurisprudence `a man is held tointend the foreseeableconsequencesof his conduct'[RadioOfficers' Union, etc. v. N.L.R.B.,347 U.S. 17, 45], here, therepudiation of the Union by the employees." 26Respon-dent's conduct which resulted in the "foreseeable [conse-quence]" of the Union's repudiation by its employeesstartedwith the speech made by Harper, Respondent'smanager, on June 21, 1971, in which the employees weretold that Respondent was of the opinion that they wereentitled to a greater wage increase than that sought by theUnion. Further impetus for them to repudiate the Unionwas furnished some hours later by the refusal of Noel,Respondent's superintendent, to give the employees an26Pembek Oil Corporation,165 NLRB 367, 374,enfd in this respect 404F2d 105 (CA 2) TEXAS ELECTRIC COOP, INC.15immediate raise in pay because to do so, he said, would becontrary to Respondent's contract with the Union.27Itneeds no great imagination to foresee that Respon-dent's conduct concerning wage increases for its employ-ees, set forth above, would have the effect of causing themto deprive the Union of authority to act as their bargainingrepresentative. This they did in short order. Within daysfollowingHarper's speech and Noel's statement thedecertification petition was prepared, its circulation amongRespondent's employees was completed, and it was signedby a majority of the employees.By instilling in its employees the hope that they couldobtain directly from Respondent a greater wage increasethan the Union was seeking for them Respondent started achain of events which culminated in their foreseeablerepudiation of the Union. Cf.Tower Enterprises, Inc., etc.,182 NLRB No. 56. It follows, therefore, as was held undersimilarcircumstances inPembek, supraat 375, thatRespondent "must .. . be held responsible for thispredictable consequence of its conduct."Insofar as the petition, itself, is concerned, Respondentcontends that its involvement with it was not deep enoughto have been violative of the Act. In this connection,Respondent claims, citingVaughan-Hicks Buick Company,163 NLRB 663, as authority, that it should not be faultedfor having advised its employees that their withdrawalfrom the Union could be accomplished by a decertificationpetition.To support this claim Respondent relies on asummary of the Board's decision inVaughan-Hicksissuedby Commerce Clearing House, Inc. (1967 CCH NLRB1121,189) in which the following sentence, quoted inRespondent's brief, is found' "Although it may be true thatit islegal for an employer to give his employees advice asto how to withdraw from union representation, this advicegenerally must be requested."This sentence does not appear in the Board's decision inVaughan-HicksHowever, assuming it to be a correctstatement of the law, it has no applicability here, forRespondent did more than merely "give [its] employees[requested] advice as to how to withdraw from unionrepresentation."Thus, in addition to informing employees that theirwithdrawal from the Union could be accomplished bymeans of a decertification petition, Noel, Respondent'ssuperintendent, toldKellum and Jones, employees ofRespondent, what words to use in preparing the petition 28and how many signatures to obtain. Also, in this regard,27 It should be borne in mind that at this time Respondent's contractwith the Union, which had a termination date of May 10, 1971, had alreadyexpired28For the vice entailed in this factor, see CW F Corporation,188NLRB No 9429The evidence does not disclose that Respondent had actual knowledgethat the office of a supervisor was being used for this purpose However, inview of the small number of employees in Respondent's plant, Respondent,as is well settled, is chargeable with such knowledge30The Court of Appeals for the Second Circuit refused to enforce theBoard's decision in this respect (382 F 2d 198) This was occasioned,however, not because the court was of the opinion that the principleenunciated by the Board was wrong, but because it thought that theevidence did not support the Board's conclusion3iRespondent's position in this regard is set forth in the letter written byits labor relations consultant to the Union's business agent (G C Exh 6)32 It will be remembered that the Union was certified on September 2,when Kellum and Jones first brought the petition to himNoel directed them to resume its circulation and giveemployees to whom the petition had not been presented anopportunity to sign it if they desired to do so. Furthermore,the petition was circulated during working time with theknowledge of at least one supervisor and several employeessigned the petition in the office of another supervisor.29Accordingly, whether or not Respondent was privilegedin advising employees, pursuant to their request, of themanner in which they could withdraw from the Union,such a privilege avails it nothing here. As the Board statedinRiver Togs, Inc,160 NLRB 58, 60-61, "by assisting inthe preparation of the petition and by permitting itscirculation in part on working time, in the presence of andwith the knowledge of supervisors, Respondent gaveemployees the impression that the petition was beingcirculatedwith its approval and thus restrained andcoerced employees in the exercise of their rights underSection 7, in violation of Section 8(a)(l)."30Hence, I reject Respondent's contention concerning theminimal extent to which it was involved with the petition.Inmy opinion its involvement was sufficient to bnng itwithin the proscription of the Act.Ifind, therefore, that by inducing its employees torepudiate the Union and by assisting them to an impermis-sibleextent in doing so Respondent violated Section8(a)(1) of the Act.3.Respondent's withdrawal of recognition fromtheUnionAs has been found, on June 25, 1971, Respondentwithdrew recognition from, and refused to bargain furtherwith, the Union To justify its having done so Respondentrelies on the decertification petition signed by a majority ofits employees.31"Once a union has established its majority throughcertification, as here, its majority is presumed to continue[beyond the certification year] unless rebutted.32 But, anemployer may without violating the Act withhold furtherbargaining and insist that a union reestablish its majonty ifit can establish a good-faith doubt of continued majority.... This showing must, of course, be made in anatmosphere free of employer conductaimed at causingdisaffection."Firestone Synthetic Rubber & Latex Company,etc,173 NLRB 1179, 1180.33Here, as I have found, the repudiation of the Union by1969The Union'scontinuedmajority beyondSeptember2, 1970, theexpiration of its certificationyear is,in this case,not dependenton a mererebuttablepresumptionThe Union'smajonty statuson March 25, 1971,was made known to Respondent by the hardevidence of the secret electionRespondent conducted on that day in which 20out of32 employees votedinfavorofhaving theUnion continue to act as their bargainingrepresentativeThus,regardless of presumption, the Union was actually themajonty representativeof Respondent's employees as late as 3 monthsbefore Respondent withdrewrecognition from the Union33Firestone,as well as othercases, talks in terms of an employer'spermissiblewithdrawal of recognitionfrom a certified union after theexpiration of the certification year uponhis establishment of "a good-faithdoubt of [theunion's] continued majority" See, for example,SouthernWipers,Inc, 192 NLRB No 135,.Viking Lithographers, Inc,184 NLRB No16,andCelaneseCorporationof America,95NLRB 664, 671-675Analytically, however,there appearstobe nodifference between thewithdrawal of recognitionon such a basis and the withdrawal of recognition(Continued) 16DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent's employees, as evidenced by the decertifica-tion petition, was the immediate result, and the foreseeableconsequence of, Respondent's direct bargaining with itsemployees and its superintendent's statement as to thereasons why Respondent could not grant immediate payraises. In addition, as I have further found, Respondentwas involved with the petition to an impermissible degree.It cannot be said, therefore, that the employees' rejectionof the Union came about "in an atmosphere free ofemployerconductaimed at causing disaffection."Accordingly, the decertification petition was insufficientjustification forRespondent's withdrawal of recognitionfrom, and its refusal to bargain further with, the Union. Bydoing so Respondent violated Section 8(a)(5) of the Act.4.The unilateral wage increase granted byRespondentOn June 27, 1971, Respondent unilaterally granted awage increase to its employees. Respondent argues that itwas not obliged to bargain with the Union concerning thispay raise because it was given at a time when the Union nolonger represented its employees.Respondent's argument lacks merit. It overlooks the factthat the repudiation of the Union was induced byRespondent's unfair labor practice of bargaining directlywith its employees. Furthermore, and also to be taken intoaccount in this connection, is the fact of Respondent'sinvolvement in the decertification petition, which I havefound also constituted an unfair labor practice.An employer "cannot, as justification for its refusal tobargain with [a] union, set up the defection of unionmembers which it had induced by unfair labor practices,even though the result [is] that the union no longer [has]the support of a majority. It cannot thus, by its own action,disestablish the union as the bargaining representative ofthe employees, previously designated as such of their ownfree will."Medo Photo Supply Corporation v. N.L.R B.,321U.S. 678, 687.Accordingly, the defection of Respondent's employeesfrom the Union, caused by Respondent's unfair laborpractices,did not operate to "disestablish" it as theirbargaining representative It follows that at the timeRespondent placed the wage increase into effect the Unionwas, and still is, the representative of Respondent'semployees for collective bargaining.This being the case, Respondent was under an obligationto consult with the Union respecting the wage increase. Bynot doing so Respondent further violated Section 8(a)(5) ofthe Act.N.L.R.B v. Katz, et al,369 U.S. 736, 743, 747.5.RecapitulationSummarizing all of the foregoingand by way ofrecapitulation I conclude that Respondent violated Section,8(a)(1) of theAct by inducingits employees to repudiatetheUnionand by assisting them in doing so. I furtherconclude that Respondent violated Section8(a)(5)bybargainingdirectlywith its employees;by withdrawingon any other ground relating to the failure of a certified union to maintainitsmajority statusWhatFirestoneand other decisions in this area makeplain is that the employer must be free of any complicity in his employees'recognition from,and refusing to bargainfurther with, theUnion; and by unilaterallyraising the wages of itsemployees.VI.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent's unfair labor practices, as found above,occurring in connection with its operations set forth insection I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.VII.THE REMEDYHaving found that Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (5) ofthe Act, my recommended order will require Respondentto cease and desist therefrom and to take such affirmativeaction as will effectuate the purposes of the Act, includingthe resumption of bargaining with the Union.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthemeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By inducing its employees to repudiate the Umonand by assisting them in doing so Respondent has engaged,and is engaging, in unfair labor practices within themeaning of Section 8(a)(1) of the Act.4.Allproductionandmaintenance employees atRespondent's Jasper, Texas, facility, excluding truckdri-vers, truckdriver helpers, office clerical employees, watch-men, guards, and supervisors as defined in the Act,constitute a unit appropriate for purposes of collectivebargaining.5.The Union is, and has been at all times since January29, 1970, the collective-bargaining representative of Re-spondent's employees in the unit set forth in Conclusion ofLaw 4, above.6.By the following conduct, Respondent has engaged,and is engaging, in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act:(a)Bargaining directly with employees in the unit setforth in Conclusion of Law 4, above.(b)Withdrawing recognition from the Union as thecollective-bargaining representative of the employees in theunit set forth in Conclusion of Law 4, above.(c)Failing and refusing since June 25, 1971, to bargaincollectivelywith the Union as the representative of theemployees in the unit set forth in Conclusion of Law 4,above.(d) Increasing the wages of the employees in the unit setrepudiation of the union before he can, with impunity, withdraw recognitionfrom it after the expiration of the certification year TEXAS ELECTRIC COOP, INC17forth in Conclusion of Law 4, above, without bargainingthereon with the Union.7.The unfair labor practices engaged in by Respondentas set forth in Conclusions of Law 3 and 6, above, affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 34ORDERRespondent, Texas Electric Coop, Inc.-Treating Divi-sion, Jasper, Texas, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a) In any manner or by any means, including orders,directions, instructions, requests, suggestions, or appeals orby permitting any such to remain in existence or effect,causing, inducing, urging, encouraging, or assisting em-ployees to repudiate Teamsters, Chauffeurs,Warehouse-men & Allied Workers & Helpers, Local No. 920, or anyother labor organization, or to rescind the authority of theforegoing named labor organization, or any other labororganization, to represent them for purposes of collectivebargaining(b) Bargaining directly with employees who are repre-sented for purposes of collective bargaining by Teamsters,Chauffeurs,Warehousemen & Allied Workers & Helpers,Local 920, or any other labor organization.(c)Failing or refusing to recognize, or withdrawingrecognition from Teamsters, Chauffeurs, Warehousemen &AlliedWorkers & Helpers, Local No. 920, as the exclusivecollective-bargaining representative of its employees in thefollowing appropriate unit:Allproduction and maintenance employees at itsJasper, Texas, facility, excluding truckdrivers, truckdri-verhelpers,officeclericalemployees,watchmen,guards, and supervisors as defined in the NationalLabor Relations Act, as amended,or failing or refusing to bargain with Teamsters, Chauf-feurs,Warehousemen & Allied Workers & Helpers, LocalNo. 920, respecting rates of pay, wages, hours, or otherterms or conditions of employment of its employees in theaforesaid appropriate unit.(d)Unilaterally increasing the wages, or unilaterallychanging any other term or condition of employment, ofemployees in the aforesaid appropriate unit, or in anyother manner failing or refusing to bargain with Teamsters,Chauffeurs,Warehousemen & Allied Workers & Helpers,Local No. 920, or any other labor organization designated,or selected by its employees, as the exclusive collective-bargaining representative of its employees in any appropri-ate unit.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the NationalLabor Relations Act, as amended, or to refrain from any orall such activities.2.Take the following affirmative action which, it isfound, will effectuate the policies of the National LaborRelations Act, as amended.(a)Upon request, recognize and bargain with Teamsters,Chauffeurs,Warehousemen & Allied Workers & Helpers,LocalNo. 920, as the exclusive collective-bargainingrepresentative of the employees in the aforesaid appropn-ate unit respecting rates of pay, wages, hours, or otherterms or conditions of employment, and, if an understand-ing is reached, embody such understanding in a signedagreement.(b) Post at its premises in Jasper, Texas, copies of theattached noticemarked "Appendix."35 Copies of saidnotice, on forms provided by the Regional Director forRegion 23, after being duly signed by its authorizedrepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by it to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 23, inwriting, within 20 days from the date of the receipt of thisDecision,what steps Respondent has taken to complyherewith.3634 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National LaborRelations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of theRules and Regulations,be adopted by theBoard andbecome its findings, conclusions, and order, and all objections thereto shallbe deemed waived for all purposes35 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National Labor Relations Board" shall read "Posted pursuantto a Judgment of the United States Court of Appealsenforcingan Order ofthe National Labor Relations Board "36 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 23, in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentAfter a trial in which all parties had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the law and has ordered us topost this notice and we intend to carry out the order of theBoard, and abide by the following:WE WILL NOT do or say anything to persuade you toget out of or resign from the Teamsters Union, Local920.WE WILL NOT help you in any way to get out of orresignfrom the TeamstersUnion,Local920.WE WILL NOT do or say anything to persuade you tostop the Teamsters Union, Local 920, from being your 18DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentative in dealing with us about your wages andabouttheconditionsunderwhichyouwork.WE WILL NOT deal directly with anyone working forus about anything having to do with your wages or withthe conditions under which you work. Instead WE WILLtalk to the Teamsters Union, Local 920, about thesethings.WE WILL NOTagainraise your pay or make anychanges in any condition under which you workwithout first talking about it with the Teamsters Union,Local 920.WE WILL recognize the Teamsters Union, Local 920,as your representativein dealingwith us about yourwages and about the conditions under which you work.WE WILL, if we are asked to do so, bargain and dealwith the Teamsters Union, Local 920, about yourwages, working hours, and any other condition underwhich you work. If we cometo an agreementabout anyof these things with the Teamsters Union, Local 920,WE WILL put that agreementinwriting and sign it.WE WILL respect your right to deal with us throughthe Teamsters Union, Local 920.DatedByTEXAS ELECTRIC COOP,INC.-TREATINGDIVISION(Employer)(Representative)(Title)Thisisan official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Dallas-Brazos Building,Fourth Floor,1125 Brazos Street,Houston, Texas 77002, Telephone 713-226-4296.